People v Maurad (2015 NY Slip Op 08516)





People v Maurad


2015 NY Slip Op 08516


Decided on November 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2015

Tom, J.P., Friedman, Acosta, Moskowitz, JJ.


1684 8472/99

[*1]The People of the State of New York Respondent,
vJose Maurad, Defendant-Appellant.


Jose Maurad, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Sheryl Feldman of counsel), for respondent.

Judgment, Supreme Court, New York County (John Cataldo, J.), rendered January 31, 2001, convicting defendant, after a jury trial, of sodomy in the first degree (two counts) and endangering the welfare of a child, and sentencing him, as a violent felony offender, to an aggregate term of 23 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury's determinations concerning credibility.
The prosecutor's comment on the demeanor and credibility of a defense witness was within the bounds of permissible advocacy. All of defendant's other challenges to the People's summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks constituted fair comment on the evidence, and reasonable inferences to be drawn therefrom, in response to defense arguments, and that the summation did not deprive defendant of a fair trial (see People v Overlee , 236 AD2d 133 [1997], lv denied  91 NY2d 976 [1997]; People v D'Alessandro , 184 AD2d 114, 118-119 [1992], lv denied  81 NY2d 884 [1992]).
Defendant's remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
The Decision and Order of this Court entered herein on September 30, 2003 is hereby recalled and vacated (see  M-4778 decided simultaneously herewith).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 19, 2015
CLERK